Citation Nr: 0840782	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  05-33 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Entitlement to service connection for a lung disorder, 
claimed as asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel

INTRODUCTION

The veteran had active service from June 1965 to May 1967.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified at a hearing before a Decision Review 
Officer (DRO) at the RO in February 2006.  A transcript of 
the hearing is associated with the claims file.


FINDINGS OF FACT

1.  The competent and probative medical evidence 
preponderates against a finding that the veteran has a 
current diagnosis of asbestosis.

2.  The competent and probative medical evidence 
preponderates against a finding that the veteran has any 
other lung disorder which is causally related to asbestos 
exposure.

CONCLUSION OF LAW

The veteran's lung disorder, characterized as asbestosis, was 
not incurred in or aggravated by service.  38 U.S.C.A. §§ 
1103, 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.300, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the Court in Dingess v. Nicholson, 
19 Vet. App. 473 (2006) requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In March 2004, VA sent the veteran a letter informing him of 
the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  It also included an asbestos 
exposure questionnaire.  The veteran was advised that it is 
his responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.  In addition, a March 2006 letter 
described how VA establishes disability ratings and effective 
dates.  

The Board finds that the contents of the March 2004 and March 
2006 letters satisfied the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist, including the requirements set forth by 
the Court in Dingess, supra.  While the March 2006 letter was 
sent subsequent to the initial adjudication of the claim, the 
defect in timing was cured by the subsequent readjudication 
of the claim in the July 2006 SSOC.  In addition, the August 
2004 rating decision, August 2005 SOC, and July 2006 SSOC 
explained the basis for the RO's action, and the SOC and SSOC 
provided him with additional 60-day periods to submit more 
evidence. 

The Board notes that the veteran identified private records 
from Dr. Moss, which have not been associated with the claims 
file, in his February 2006 testimony before the DRO.  The 
veteran further testified that he had been unsuccessful in 
trying to obtain the records, and that, in any case, they did 
not support his asbestosis claim.  Therefore, the Board does 
not believe it is necessary to attempt to obtain the records 
of Dr. Moss as part of the duty to assist.     

Thus, it appears that all obtainable evidence identified by 
the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  

It is the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Moreover, the claimant has not demonstrated any 
error in VCAA notice, and therefore the presumption of 
prejudicial error as to such notice does not arise in this 
case.  See Sanders v. Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefits flowing to the veteran.  The 
Court of Appeals for Veteran Claims has held that such 
remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

II.  Facts and Analysis

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303(a) (2008). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, 

there is no requirement of evidentiary showing of continuity.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestos-related 
diseases.  However, in 1988 VA issued a circular on asbestos-
related diseases which provided guidelines for considering 
asbestos compensation claims.  See Department of Veterans 
Benefits, Veterans Administration, DVB Circular 21-88-8, 
Asbestos-Related Diseases (May 11, 1988).  The information 
and instructions contained in the DVB Circular have since 
been included in VA Adjudication Procedure Manual, M21-1, 
part VI, para. 7.21 (Oct. 3, 1997) (hereinafter "M21-1").  
Subsequently, an opinion by the VA General Counsel discussed 
the development of asbestos claims.  VAOPGCPREC 4-2000 (April 
13, 2000).

The Board notes that the aforementioned provisions of M21-1 
were rescinded and reissued as amended in a manual rewrite 
(MR) in 2005.  See M21-1MR, Part IV, Subpart ii, Chap. 1, 
Sec. H, Para. 29, entitled "Developing Claims for Service 
Connection for Asbestos-Related Diseases," and Part IV, 
Subpart ii, Chap. 2, Sec. C, Para. 9, entitled "Service 
Connection for Disabilities Resulting from Exposure to 
Asbestos."

VA must analyze the veteran's claim of entitlement to service 
connection for asbestosis under these administrative 
protocols using the following criteria.  Ennis v. Brown, 4 
Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 
432 (1993).  The latency period for asbestos-related diseases 
varies from 10 to 45 or more years between first exposure and 
development of disease.  The exposure may have been direct or 
indirect, and the extent or duration of exposure is not a 
factor.  M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 
29a.

The manual provisions acknowledge that inhalation of asbestos 
fibers and/or particles can result in fibrosis and tumors, 
and produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, and cancer of the 
lung, gastrointestinal tract, larynx, pharynx and urogenital 
system (except the prostate), with the most common resulting 
disease being interstitial pulmonary fibrosis (asbestosis).  
Also noted is the increased risk of bronchial cancer in 
individuals who smoke cigarettes and have had prior asbestos 
exposure.  As to occupational exposure, exposure to asbestos 
has been shown in insulation and shipyard workers, and 
others.  The clinical diagnosis of asbestosis requires a 
history of exposure and radiographic evidence of parenchymal 
lung disease.  M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, 
Para. 9a-f.

The manual further provides that VA must determine whether 
military records demonstrate evidence of asbestos exposure in 
service, and whether there is pre-service and/or post-service 
evidence of occupational or other asbestos exposure; and then 
make a determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
latency and exposure information pertinent to the veteran.  
M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9h.

With further reference to disease of the lungs, for claims 
received by VA after June 9, 1988, a disability or death will 
not be considered service connected on the basis that it 
resulted from injury or disease attributable to the veteran's 
use of tobacco products during service.  This statutory bar 
does not apply if the disability or death is otherwise shown 
to have been incurred or aggravated during service.  
38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.

B.  Facts and Analysis

The veteran contends that he has a current lung disorder, 
characterized as asbestosis, due to exposure to asbestos 
while in active service.  Specifically, in a signed June 2004 
statement, the veteran states that he served aboard multiple 
ships, primarily the USS Suribachi (AE-21).  The veteran 
further states he worked as a deck hand in the boiler room of 
the ship, taking insulation off the steam pipes, making 
repairs, and then putting the insulation back on.  While 
performing that task, the veteran said he saw asbestos 
floating in the air, which the soldiers would sweep up and 
dispose of in the garbage.  The veteran's service personnel 
records confirm that he served on board the USS Suribachi 
from November 1965 until his discharge from service in May 
1967.  Although the personnel records do not indicate the 
nature of his occupational duties, the Board concedes for the 
purpose of this decision that the veteran may have been 
exposed to asbestos during active service.  

The veteran service treatment records (STRs) do not show any 
indication of lung or breathing problems.  Indeed, on the 
Reports of Medical Examination upon his enlistment in the 
U.S. Navy Reserve in March 1964, his entrance on active duty 
in June 1965, and his release from active duty in May 1967, 
there was no abnormality noted on clinical evaluation of his 
lungs and chest.   

Following service, the first indication of any lung problems 
is contained in a June 2004 treatment note from the Jackson 
VA Medical Center (VAMC).  The veteran gave a history of 20 
years of asbestos exposure (although his two years of service 
were noted and there is no indication as to where his other 
exposure may have occurred), and it was noted and complained 
of intermittent episodes of shortness of breath and a non-
productive cough.   It was noted that he had quit smoking 30 
years before.   The nurse practitioner assessed a history of 
asbestos exposure, but did not diagnose any lung disorders.  
A chest X-ray taken that same month showed that the lungs 
were clear.  

Next, in March 2005, a chest X-ray was taken at the MCA 
Medical Clinic, because the veteran reported shortness of 
breath and questioned whether he had asbestosis.  The 
radiologist assessed changes of chronic obstructive pulmonary 
disorder disease (COPD) but did not diagnose asbestosis.  

A pulmonary function test was conducted later that month at 
the Jackson VAMC.  It showed good quality spirometry and 
diffusing capacity, with acceptable lung volumes.  The 
overall impression was mild restrictions with concomitant 
mildly decreased gas exchange.  

In his testimony at the DRO hearing, the veteran stated he 
had never been diagnosed with asbestosis, nor had he been 
treated for a chronic respiratory condition.  He did say he 
had been diagnosed with untreatable lung cancer 20 years ago, 
but that the diagnosis had not been confirmed in recent 
years.  

The veteran was afforded a VA examination in February 2006.  
Chest X-rays showed calcified granulomas.  There was also 
density in the left lower lobe, which was thought to be a 
confluence of shadows.  The veteran reported a history of 
smoking a pack of cigarettes per day for 10 years, but said 
he had quit over 30 years before  Currently, he complained of 
an occasional dry cough and shortness of breath, and 
occasional chest pain with deep breaths.  He denied ever 
being diagnosed with asbestosis.  On physical examination, 
the lungs were clear to auscultation and percussion without 
rales, rhonchi, or wheezes.  There was no prolongation of the 
expiratory phase.  A high-resolution CT chest scan revealed 
normal lung volumes bilaterally.  Pulmonary function testing 
revealed a nonspecific ventilatory impairment.  The examiner 
diagnosed COPD due to smoking.  

Next, in March 2006, the veteran reported to the Jackson VAMC 
for a regular follow-up examination.  He was seen by a nurse 
practitioner, who noted his history of asbestos exposure and 
entered a diagnosis of asbestosis.  No further explanation 
for the basis of this diagnosis was provided.  

The preponderance of the evidence indicates that there is no 
current diagnosis of asbestosis.  Indeed, the only diagnosis 
of asbestosis was made by a nurse practitioner at the Jackson 
VAMC in March 2006, apparently based solely upon history 
reported by the veteran.  By contrast, the veteran has been 
seen by multiple physicians, none of whom has diagnosed 
asbestosis.  

In cases such as this, where there are conflicting statements 
or opinions from medical professionals, it is within the 
Board's province to weigh the probative value of those 
opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993), the U.S. Court of Veterans Appeals stated:

The probative value of medical opinion evidence is 
based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill 
in analyzing the data, and the medical conclusion 
that the physician reaches. . . .  As is true with 
any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the 
province of the adjudicators . . . .

So long as it provides an adequate reason or basis for doing 
so, the Board does not err by favoring one competent medical 
opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  Greater weight may be placed on one examiner's 
opinion over another depending on factors such as reasoning 
employed by the examiners and whether or not, and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
In addition, the thoroughness and detail of a medical opinion 
are among the factors for assessing the probative value of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).

The Board finds that the diagnosis of asbestosis by the nurse 
practitioner in this case holds little, if any, probative 
value.  The nurse practitioner provided no explanation for 
the basis of her diagnosis in the March 2006 treatment note.  
In addition, the February 2006 VA examiner, a medical doctor, 
diagnosed chronic obstructive pulmonary disease after review 
of the veteran's claims file and multiple tests, 
X-rays, and CT scans.  Further, none of the veteran's 
treatment providers previously diagnosed asbestosis, even 
though the history of potential exposure to asbestos is well 
documented in the Jackson VAMC and MCA Medical Clinic records 
since June 2004.  Finally, the veteran has repeatedly denied 
being diagnosed with asbestosis-during the February 2006 
hearing before the Decision Review Officer and at the 
February 2006 VA examination.  

Based on the foregoing, the Board finds that the weight of 
the competent evidence shows that there is no current 
diagnosis of asbestosis.  In the absence of proof of a 
present disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The Board recognizes 
the Court has held that the presence of a chronic disability 
at any time during the claim process can justify a grant of 
service connection, even where the most recent diagnosis is 
negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  
However, where the overall evidence of record fails to 
support a diagnosis of the claimed disability or a nexus to 
service, that holding is inapplicable.

Next, the Board has considered whether there is any other 
lung disorder related to the veteran's exposure to asbestos 
during active service, and concludes that the competent 
evidence shows no relationship between any lung disease and 
asbestos exposure.  The only medical opinion regarding the 
causation of the veteran's lung disease is that of the 
February 2006 VA examiner, who diagnosed COPD and attributed 
it to the veteran's smoking history.  As previously 
mentioned, the law specifically provides that disabilities 
resulting from the use of tobacco products will not be 
considered service-connected unless otherwise shown to be 
incurred or aggravated during service.  38 U.S.C.A. § 1103; 
38 C.F.R. § 3.300.   

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current shortness of breath and 
other experienced symptoms.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  Furthermore, lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  Here, however, the veteran has 
not contended a diagnosis of asbestosis or treatment for any 
other chronic lung disease dating back to service, nor is 
there record of any lung problems until June 2004, almost 40 
years after his separation from active service.  Thus, 
continuity of symptomatology has not been established here, 
either by the competent evidence or by the veteran's 
statements.  

The Board recognizes the sincerity of the veteran's belief 
that he has a disability at this time which was caused by 
exposure to asbestos during service.  However, the resolution 
of issues which involve medical knowledge, such as the 
diagnosis of a disability and the determination of medical 
etiology, require professional evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  It is true that the 
veteran's lay statements may be competent to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, supra.  However, in this case the STRs show no 
indication that the veteran had symptoms or a diagnosis of 
any lung disease in service, and there was a 40-year gap in 
time between separation and the first complaints of lung 
problems. 

Since the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
asbestosis or any other lung disorder, the benefit-of-the-
doubt doctrine is inapplicable and the claim must be denied.


ORDER

Service connection for a lung disorder, claimed as 
asbestosis, is denied.



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


